DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered. 

Claim Status
Claims 85-88 are new.
Claims 2-22, 24-41, 43-48, 50-53, 55-81, and 83 are canceled.
Claims 1, 23, 42, 49, 54, 82 and 84-88 are under examination.

Priority
Applicant’s Arguments: The Examiner alleges that the instant specification allegedly fails to fully enable the instant claims, thus the claimed priority to U.S. Provisional Application No. 62/278,815 filed on January 14, 2016 is denied. See the Office 
Solely to expedite prosecution without acquiescing to the Examiner’s allegations, claims 11, 15-17, 22, and 36 are herein canceled without prejudice. Claim 1 is herein amended to specify that the antibody or antigen-binding portion thereof each comprises a heavy chain variable region and a light chain variable region, and claim 82 is herein amended to be directed to a kit for inducing death of cancer cells. As stated in further detail below, the instant application fully enables the instant claims as amended. Accordingly, Applicants respectfully request acknowledgment of the U.S. effective filing date of January 14, 2016 for the instant claims as amended.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered and are persuasive in part.  All claims under examination above save for claims 42, 82, and 88 are currently enabled and so receive the U.S. effective filing date of 01/14/2016.  However, for the reasons discussed infra, claims 42, 82, and 88 fail the enablement requirement still.  Therefore, priority is denied to them and the U.S. effective filing date thereof remains set at 01/13/2017.

Objections Withdrawn
Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the specification for having sequences appearing in the specification not identified by sequence identifiers in accordance with 37 CFR 1.821(d) is withdrawn in view of Applicant’s amendments.  

Specification
The objection to the disclosure for having a browser-executable code on pages 76 and 148 of the specification is withdrawn in view of Applicant’s amendments.   

Claim Objections
The objection to claims 42 and 84 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s cancellation of the claim.  

The rejection of claims 1-8, 11, 15-17, 22-23, 36, 49, 54, and 84 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

The rejection of claims 2-8 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.

Claim Rejections - Improper Markush Grouping


Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 42 and 82 remain and new claim 88 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-Foxp3 peptide/MHC-I complex antibodies comprising six parental CDRs per antibody molecule, kits for treating a patient with cancer via administering the same when said cancer expresses the target complex, does not reasonably provide enablement for similar antibodies with fewer than six CDRs, with mutated parental CDRs, or kits to prevent cancer or kits that induce death of just any cancer cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 1-8, 15-17, 22-23, 36, 42, 49, 54, 82, and 84 are rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with the enablement requirement. In particular, the Examiner alleges that the recited “the antibody or antigen-binding portion thereof” would encompass antibodies and antigen-binding portions having less than six CDRs, which are not enabled by the instant specification. See the Office Action at page 11, 2™ paragraph. The Examiner further alleges that claim 82 encompasses the use of the kit to prevent cancer, which is not enabled by the instant specification. See the Office Action at page 11, 3™ paragraph. Applicants respectfully 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below. 
Applicant’s amendments greatly helped to fix the remaining enablement issues.  However, in the three claims rejected above, there are additional issues to address.
As previously stated, the target cancer cells should present the Foxp3 peptide/MHC complex in order to enable claims 82 and now claim 88.    These claims recite functional language of their kits.  Currently, this language is to induce death of just any cancer cells.  This encompasses cancers of all tissues of origin as well as those with any MHC presentation profile.  Thus, it encompasses an enormous breadth of cancer cells causing undue experimentation in identifying those targetable with the recited kits. The prior art supports this conclusion.
Cancer treatment is highly unpredictable. Even though the EGFR was identified in some cancers as a drug target, the in vitro (i.e., in a test tube) effectiveness of a drug in 
The state of the art at the time of filing was such that the functionality of an anti-tumor antibody was dependent on both its action on the intended target and whether or not the modulation of said target had an effect on any particular cancer cell.  Baxevanis (Expert Opinion:  Drug Discovery, Vol. 3, No. 4, Pg. 441-452, 2008) teaches that, depending on the epitope against which an antibody is directed, antibody-antigen binding may neutralize circulating targets or cell surface receptors (Pg. 444, Column 1, Paragraph, first full).  They teach that presently available monoclonal antibodies (mAbs) are directed against molecular targets that are expressed on tumor cells or play an important role in the tumor microenvironment (Pg. 444, Column 1, Paragraph, first full; Table 1).  Table 1 lists currently available antibodies for use in clinical oncology and illustrates that each antibody has a specific target (Table 1, Column 2) and a specific set of cancers for which it has therapeutic utility (Table 1, Column 4).  Taken together, the art does not recognize a single antibody that is an effective therapy against all tumors.
To further illustrate this point, Baxevanis goes on to explain the functionality of the more commonly used therapeutic antibodies.  Trastuzumab targets the receptor HER-2 
Rituximab is an antibody against CD20 antigen, which is expressed on most B cells including B-cell lymphomas (Pg. 445, Column 1, Lines 36-38).  Therefore, it is used to treat B-cell lymphomas (Pg. 444, Table 1).  It has been used to treat patients with relapsed or refractory low-grade non-Hodgkin's lymphoma (a B-cell lymphoma) (Pg. 445, Column 1, Lines 41-50).  
In contrast to trastuzumab and rituximab, some therapeutic antibodies show efficacy in treating multiple cancers.  This stems from the fact that their target antigen is associated with multiple cancers.  Cetuximab is an anti-EGFR antibody (Pg. 445, Column 1, Lines 19-20).  EGFR is overexpressed in many epithelial cell tumors (Pg. 445, Column 1, Lines 20-21).  The association of EGFR overexpression with multiple cell types gives cetuximab a broader therapeutic applicability than trastuzumab (Pg. 444, Table 1) as it is used to treat both renal and head and neck cancers.
As a final point, the art also recognizes that the function of the therapeutic antibody must correlate with an effect on its target conducive to tumor growth inhibition or tumor lysis, resulting in patient benefit.  Anti-HER-2 antibodies, like Trastuzumab, disrupt HER-2 catalytic activity (Pg. 443, Column 1, Paragraph, first partial, Sentence, ultimate; Table 
The teachings of Baxevanis discussed above underline the requirement of a link between an inhibitory antibody’s target and specific cancers to make therapy of said cancer predictable to one of ordinary skill in the art.  Since the claims do not provide such a nexus with respect to reciting the presentation of the MHC complex above, it would be unpredictable that the recited antibody would have any therapeutic effect on just any tumor encompassed by the cancer cells recited in claims 82 and 88 above.    It is recommended that Applicant amend the claims to state that the cancer cells present the MHC complex above.
Claim 42 has a different issue.  The CDRs of claim 1 have one origin.  Yet, claim 42 states that the antibody of claim 1 can be human or chimeric or humanized.  This cannot be enabled since human antibodies require human CDRs and chimeric or humanized antibodies require non-human CDRs.  The specification teaches that a human scFv antibody phage display library was screened (Pg. 144).  Thus, the antibody of claim 1 cannot be chimeric or humanized and so these embodiments of claim 42 are not enabled.  Thus, this claim remains rejected here for this reason.

New Objections
Claim Objections
Claim 86 is objected to because of the following informalities:  This claim requires a period.  Appropriate correction is required.

Conclusion
Claims 1, 23, 49, 54, 84-85, and 87 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/Michael Allen/Primary Examiner, Art Unit 1642